DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 was filed after the mailing date of the application on 11/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one preheating element configured and positioned to heat at least one of the first and second vaporizable fluids prior to mixture of the first and second vaporizable fluids of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodcock [US 2020/0037667].
Regarding claim 1, Woodcock discloses a personal vaporizer comprising: a vaporizer case (fig. 1; housing of 4) defining a vaporizer interior (fig. 1; space inside 4); a vaporization chamber (fig. 1; 16, 26) within the vaporizer interior (space inside 4); an air flow passage (fig. 1; 7 to 8) from one or more air intake openings (fig. 1; 7) in the case (housing of 4) to the vaporization chamber (16, 26); a vaporization mixture flow passage (fig. 1; 5, 19, 29) extending from the vaporization chamber (16, 26) to an exit port (fig. 1; 8), a heating arrangement (fig. 1; 15, 25) comprising at least one heating element (15 or 25) disposed within the vaporization chamber (16 or 26), the heating arrangement (15, 25) being connected to a power source (fig. 1; 32) for selective activation by a user (Par [0033]; first sentence); a first fluid reservoir (fig. 1; 10) configured for retaining a first vaporizable fluid (fig. 1; 11) within a first reservoir interior (fig. 1; inside of 10); a second fluid reservoir (fig. 1; 20) configured for retaining a second vaporizable fluid (fig. 1; 21) within a second reservoir interior (fig. 1; inside of 20); a fluid transport arrangement (fig. 1; 13, 14, 23, 24) configured for transporting the first and second vaporizable fluids (11, 21) from the first and second fluid reservoirs (10, 20) into the vaporization chamber (16, 26).

Regarding claim 2, Woodcock discloses wherein the fluid transport arrangement (13, 14, 23, 24) comprises: a first fluid transport structure (fig. 1; 13, 14) having a first portion (13) in fluid communication with the first reservoir interior (inside of 10) and a second portion (14) disposed within the vaporization chamber (16), the first fluid transport structure (13, 14) being configured for transporting the first vaporizable fluid (11) from the first fluid reservoir (10) to the vaporization chamber (16); and a second fluid transport structure (fig. 1; 23, 24) having a first portion (14) in fluid communication with the second reservoir interior (inside of 20) and a second portion (24) disposed within the vaporization chamber (26), the second fluid transport structure (23, 24) being configured for transporting the second vaporizable fluid (21) from the second fluid reservoir (20) to the vaporization chamber (26).

Regarding claim 4, Woodcock discloses wherein the heating arrangement (15, 25) comprises a first heating element (15) disposed within the vaporization chamber (16) adjacent the second portion (14) of the first fluid transport structure (14, 13) and a second heating element (25) disposed within the vaporization chamber (26) adjacent the second portion (24) of the second fluid transport structure (23, 24).

Regarding claim 5, Woodcock discloses wherein the first and second heating elements (15, 25) each comprise a heating coil (see fig. 1; 15 and 25 are coils) respectively surrounding the second portion (14) of the first transport structure (13, 14) and the second portion (24) of the second fluid transport structure (23, 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock [US 2020/0037667] in view of Hubbard et al. [US 2019/0183177].
Woodcock discloses wherein the first fluid transport structure (13, 14) comprises a first wick (14) having a first set of wicking characteristics (characteristics of 14) and the second fluid transport structure (23, 24) comprises a second wick (24) having a second set of wicking characteristics (characteristics of 24).
Woodcock does not disclose the first set of wicking characteristics being different from the second set of wicking characteristics.
However Hubbard teaches the first set of wicking characteristics (fig. 6; characteristics of 112) being different from the second set of wicking characteristics (fig. 6; characteristics of 114).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first set of wicking characteristics being different from the second set of wicking characteristics as suggested by Hubbard for the benefit of having various vaporization properties to ensure a pleasurable smoking experience and a long lasting vaporizer device.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock [US 2020/0037667] in view of Atkins et al. [US 2019/0124982].
Regarding claims 6 and 7, Woodcock discloses all of the claim limitations except wherein the fluid transport arrangement comprises: a fluid transport structure having a first portion in fluid communication with the first reservoir interior, a second portion in fluid communication with the second reservoir interior, and a third portion disposed within the vaporization chamber, the fluid transport structure being configured for transporting the first and second vaporizable fluids from the first and second fluid reservoirs, respectively, to the vaporization chamber [claim 6]; wherein at least a portion of the first reservoir is a first annular semicylinder and at least a portion of the second reservoir is a second annular semicylinder, the first and second reservoirs being configured and positioned so that the first and second semicylinders are positioned in opposition so as to collectively define a cylindrical chamber wall surrounding the vaporization chamber, the chamber wall having a first opening between the vaporization chamber and the first reservoir and a second opening between the vaporization chamber and the second reservoir, and wherein the first portion of the fluid transport structure extends through the first opening and the second portion of the fluid transport structure extends through the second opening [claim 7].
However Atkins teaches the fluid transport arrangement (fig. 5b) comprises: a fluid transport structure (fig. 5b; wick disposed in 509 and 507) having a first portion (fig. 5b; left end of wick) in fluid communication with the first reservoir interior (fig. 5b; interior of 509), a second portion (fig. 5b; right end of wick) in fluid communication with the second reservoir interior (fig. 5b; interior of 507), and a third portion (fig. 5b; middle area where coil is wrapped around the wick) disposed within the vaporization chamber (fig. 5b; location of arrows), the fluid transport structure (wick) being configured for transporting the first and second vaporizable fluids (Par [0158]; freebase nicotine liquid and “acid-only” liquid) from the first and second fluid reservoirs (509, 507), respectively, to the vaporization chamber (location of arrows); wherein at least a portion of the first reservoir (509) is a first annular semicylinder (fig. 5b is an embodiment of cartridge 14 of fig. 4, see Par [0097]) and at least a portion of the second reservoir (507) is a second annular semicylinder (together 509 and 507 is cartridge 14 which is a cylinder), the first and second reservoirs (509, 507) being configured and positioned so that the first and second semicylinders (housings of 509, 507) are positioned in opposition so as to collectively define a cylindrical chamber wall (fig. 5b; inside wall of 509, 507 that the wick passes through) surrounding the vaporization chamber (location of arrows), the chamber wall (inside wall of 509, 507 that the wick passes through) having a first opening (fig. 5b; inside opening of 509) between the vaporization chamber (location of arrows) and the first reservoir (509) and a second opening (inside opening of 507) between the vaporization chamber (location of arrows) and the second reservoir (507), and wherein the first portion (left end of wick) of the fluid transport structure (wick) extends through the first opening (inside opening of 509) and the second portion (right end of wick) of the fluid transport structure extends through the second opening (inside opening of 507).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the fluid transport arrangement comprises: a fluid transport structure having a first portion in fluid communication with the first reservoir interior, a second portion in fluid communication with the second reservoir interior, and a third portion disposed within the vaporization chamber, the fluid transport structure being configured for transporting the first and second vaporizable fluids from the first and second fluid reservoirs, respectively, to the vaporization chamber; and at least a portion of the first reservoir is a first annular semicylinder and at least a portion of the second reservoir is a second annular semicylinder, the first and second reservoirs being configured and positioned so that the first and second semicylinders are positioned in opposition so as to collectively define a cylindrical chamber wall surrounding the vaporization chamber, the chamber wall having a first opening between the vaporization chamber and the first reservoir and a second opening between the vaporization chamber and the second reservoir, and wherein the first portion of the fluid transport structure extends through the first opening and the second portion of the fluid transport structure extends through the second opening as suggested by Atkins for the benefit of having a simplistic atomizer design to improve the quality of a vaporized aerosol that will be delivered to the user.

Claim(s) 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock [US 2020/0037667].
Regarding claim 10, first embodiment of Woodcock discloses all of the claimed limitations except wherein the fluid transport arrangement comprises: a conduit arrangement having an upstream portion in fluid communication with the first and second fluid reservoir interiors and a downstream portion in fluid communication with the vaporization chamber; a pump operatively connected to the conduit arrangement so as to draw the first and second vaporizable fluids from the first and second fluid reservoir interiors through the upstream portion of the arrangement and to impel a mixture of the first and second vaporizable fluids into and through the downstream portion of the arrangement into the vaporization chamber.
However the second embodiment of Woodcock teaches (fig. 4) the fluid transport arrangement (111-113, 121-123, 126) comprises: a conduit arrangement (111, 113, 121, 123) having an upstream portion (111, 121) in fluid communication with the first and second fluid reservoir interiors (interior of 110 and 120) and a downstream portion (113, 123, 126) in fluid communication with the vaporization chamber (126); a pump (112, 122) operatively connected to the conduit arrangement (111-113, 121-123) so as to draw the first and second vaporizable fluids (fluids in 110 and 120) from the first and second fluid reservoir interiors (interior of 110 and 120) through the upstream portion (111, 121) of the arrangement and to impel a mixture of the first and second vaporizable fluids (fluids in 110 and 120) into and through the downstream portion (113, 123, 126) of the arrangement into the vaporization chamber (126).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the fluid transport arrangement comprises: a conduit arrangement having an upstream portion in fluid communication with the first and second fluid reservoir interiors and a downstream portion in fluid communication with the vaporization chamber; a pump operatively connected to the conduit arrangement so as to draw the first and second vaporizable fluids from the first and second fluid reservoir interiors through the upstream portion of the arrangement and to impel a mixture of the first and second vaporizable fluids into and through the downstream portion of the arrangement into the vaporization chamber as suggested by the second embodiment of Woodcock for the benefit of improving the liquid transportation from the reservoirs to optimize vaporization.

Regarding claim 13, modified Woodcock has been discussed above. Woodcock disclose wherein the pump (112, 123) is configured to controllably vary a flow rate (Par [006], first sentence) of the mixture of the first and second vaporizable fluids (liquids of 110 and 120) into the vaporization chamber (126).

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock [US 2020/0037667] in view of Angelico et al. [US 2019/0387793].
Regarding claims 11 and 12, Woodcock discloses all of the claim limitations except wherein the downstream portion of the conduit arrangement comprises a downstream conduit having a nozzle end extending into the vaporization chamber, the nozzle end being positioned adjacent the at least one heating element [claim 11]; wherein the nozzle end is configured to disburse the mixture of the first and second vaporizable fluids into the vaporization chamber in a predetermined pattern [claim 12].
Regarding claims 11 and 12, Angelico teaches (fig. 5) the downstream portion (area of 453) of the conduit arrangement (452) comprises a downstream conduit (452 in 330) having a nozzle end (453) extending into the vaporization chamber (330), the nozzle end (453) being positioned adjacent the at least one heating element (360); wherein the nozzle end (453) is configured to disburse the mixture of the vaporizable fluids (342) into the vaporization chamber (330) in a predetermined pattern (arrows at the nozzle 453).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the downstream portion of the conduit arrangement comprises a downstream conduit having a nozzle end extending into the vaporization chamber, the nozzle end being positioned adjacent the at least one heating element; and the nozzle end is configured to disburse the mixture of the first and second vaporizable fluids into the vaporization chamber in a predetermined pattern as suggested by Angelico for the benefit of improving the mixture of multiple aerosols in order to ensure an exciting smoking experience for the user.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock [US 2020/0037667] in view of Scheck et al. [US 2017/0027232].
Woodcock discloses all of the claim limitations except wherein the fluid transport arrangement further comprises: at least one preheating element configured and positioned to heat at least one of the first and second vaporizable fluids prior to mixture of the first and second vaporizable fluids.
However Scheck teaches the fluid transport arrangement (fig. 1; 115, 105, 110) further comprises: at least one preheating element (fig. 1; 120) configured and positioned to heat at least one of the first (fluid inside of 105) and second vaporizable fluids prior to mixture of the first and second vaporizable fluids (vapors mix after fluid inside 105 and 110 is heated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the fluid transport arrangement further comprises: at least one preheating element configured and positioned to heat at least one of the first and second vaporizable fluids prior to mixture of the first and second vaporizable fluids as suggested by Scheck for the benefit of improving the smoking experience for an user.

Allowable Subject Matter
Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831